Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION  
This office action is in response to the amendments filed on 12/15/2021.
As per instant Amendment, claims 1, 5, 13-18 and 20 have been amended.
Claims 1-20 are pending.
EXAMINER’S AMENDMENT
An Examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment was given in a telephone interview with Applicant’s representative, Mr. Venkatram Pepakayala (Reg. No. L1252) on December 28th, 2021.  During the telephone conference, Mr. Venkatram has agreed and authorized the Examiner to amend claims 1, 5, 9, 13, 17 and 20 and to cancel claim 8. 
The application has been amended as follows:
CLAIMS
1. (Currently Amended) An authentication server device, comprising:
at least one processor;
a communication interface communicatively coupled to the at least one processor; and
a memory storing a user profile corresponding to a user of a user computing device, wherein the user profile comprises at least one value generated by a mobile device of the user comprising a high generation network communication interface,
the memory further stores computer-readable instructions that, when executed by the at least one processor, cause the authentication server device to:
receive a request to approve a transaction, wherein the request includes supplemental data about the user of the user computing device which was used to submit the transaction;
update substantially in real-time the user profile stored in the memory with sensor data, wherein: 
the sensor data is measured by a sensor system of the mobile device, 
the sensor data comprises a geographic location of the mobile device, 
the updating substantially in real-time occurs simultaneously with a submission of the transaction at the user computing device, and
the updating comprises determin[[e]]ing that the user profile stored in the memory is up-to-date, wherein the determining that the user profile stored in the memory is up-to-date is based on a timestamp corresponding to a transmission, by the mobile device, of [[a]] latest sensor data measured by the sensor system;
match the supplemental data in the request with the user profile stored in the memory; and
send an approval of the transaction.

2.	(Original) The server device of claim 1, wherein the supplemental data comprises geographic location of the user computing device.



4.	(Original) The server device of claim 2, wherein the geographic location comprises a bounded geographic area within which the user computing device is located.

5.	(Currently Amended) The server device of claim 1, wherein the determining that the user profile stored in the memory is up-to-date comprises: 
establishing a data connection between the communication interface of the server device and the high generation network communication interface of the mobile device of the user


6.	(Original) The server device of claim 5, wherein the high generation network is a fifth-generation (5G) cellular network.

7.	(Original) The server device of claim 1, wherein the memory stores additional computer-readable instructions that, when executed by the at least one processor, cause the server device to:
send a request, to the high generation network communication interface of the mobile device of the user, for updates to the user profile stored in the memory, wherein the mobile device is communicatively coupled to the server device over a high generation network,
wherein the updates to the user profile comprise sensor data measured by a sensor system of the mobile device.

8.	(Canceled) 
1, wherein the updating substantially in real-time occurs at a recurring interval of time.

10.	(Original) The server device of claim 7, wherein the sensor data comprises a geographic location of the mobile device.

11.	(Original) The server device of claim 1, wherein the mobile device of the user is a smart phone.

12.	(Original) The server device of claim 1, wherein the mobile device of the user is a smartwatch.

13.	(Currently Amended) The server device of claim 1, wherein the match step comprises:
confirming that a first geographic location identified in the supplemental data matches a second geographic location measured by the mobile device of the user[;].

14.	(Previously Presented) The server device of claim 1, wherein the user computing device is a self-service kiosk, and wherein the match step comprises:
sending a command to the mobile device of the user, wherein the mobile device is identified in the user profile stored in memory, wherein the command comprises a unique code included in the supplemental data;
wherein the command, when executed by the mobile device, causes a short-range wireless communication circuitry in the mobile device to broadcast the unique code to all nearby devices, wherein the short-range wireless communication circuitry is not the high generation network communication interface; and
wherein the self-service kiosk, in response to receiving the broadcasted unique code, approves the transaction.  

15.  	(Previously Presented) The server device of claim 1, wherein the user computing device comprises an automated teller machine.


17.	(Currently Amended) A method of authenticating a user of a self-service kiosk using a mobile device of the user, wherein the mobile device comprises a high generation network communication interface, and wherein the method comprises steps to:
receive, by a processor of an authentication server device, a request to approve a transaction, wherein the request includes supplemental data about the user of the self-service kiosk which was used to submit the transaction;
update, by the processor and substantially in real-time, a user profile corresponding to the user, stored in a memory of the authentication server device, with sensor data, wherein: 
the sensor data is measured by a sensor system of the mobile device, 
the sensor data comprises a geographic location of the mobile device, 
the updating substantially in real-time occurs simultaneously with a submission of the transaction at the self-service kiosk, and
the updating comprises determin[[e]]ing, by the processor, that [[a]] the user profile stored in [[a]] the memory sensor data measured by the sensor system;
send, by the processor, a command to the mobile device of the user, wherein the command comprises a unique code included in the supplemental data;
execute, by the mobile device, the command to cause a short-range wireless communication circuitry in the mobile device to broadcast the unique code to all nearby devices, wherein the short-range wireless communication circuitry is not the high generation network communication interface;
receive, by the self-service kiosk, the broadcasted unique code;

approve, by the self-service kiosk, the transaction.

18. 	(Previously Presented) The method of claim 17, further comprising steps to:
establish a data connection between the authentication server device and the high generation network communication interface of the mobile device of the user; and
update in real-time the user profile stored in the memory with sensor data received over the data connection, wherein the data connection is over a high generation network, and wherein the sensor data is measured by a sensor system of the mobile device.

19. 	(Original) The method of claim 17, wherein the request to approve the transaction is received over a private computer network communicatively coupling the self-service kiosk with the authentication server device.

20.	(Currently Amended) One or more non-transitory computer-readable media storing instructions that, when executed by an authentication server device comprising at least one processor, a communication interface, and memory, cause the authentication server device to:

receive a request to approve a transaction, wherein the request includes supplemental data about a user of a user computing device which was used to submit the transaction, 
update substantially in real-time a user profile corresponding to the user, stored in the memory, with sensor data, wherein: 
the sensor data is measured by a sensor system of a mobile device of the user, 
the sensor data comprises a geographic location of the mobile device, 
the updating substantially in real-time occurs simultaneously with a submission of the transaction at the user computing device, and
the updating comprises determining that the user profile stored in the memory is up-to-date, wherein the determining that the user profile stored in the memory is up-to-date is based on a timestamp corresponding to a transmission, by the mobile device, of latest sensor data measured by the sensor system;
match the supplemental data in the request with the user profile stored in the memory; and
send an approval of the transaction.
Response to Arguments
 The previous rejection of claims 1-20 under 35 U.S.C. § 103 is withdrawn in response to the applicant's amendments.
Allowable Subject Matter
 Claims 1-7 and 9-20 are allowed in light of the Applicant’s arguments/amendments and in light of the prior art made of record.
 The following is an examiner’s statement of reasons for allowance: 
As to claims 1-7 and 9-20, the closest prior arts, Raquepaw (US 2021/0027295), in view of Hayman (US 11,087,309), in view of Edge (US 2019/0053010), in view of Gantert (US 2017/0116635), in view of Marino (US 2019/0295125) and further in view of Chiu (US 2015/0154634), alone or in combination fails to anticipate or render obvious the claim invention.  
See par. 0001, 0004 and 0041 of Raquepaw.
Hayman (prior art of record) discloses a method obtaining, from a management application, a login history including timestamps and internet protocol (IP) addresses corresponding to logins by a user; comparing the primary locations with the work address and/or home address specified in the profile of the user in a management application (e.g., user profile) and if there is no match, this may be an indication that the user profile information is outdated and the user should be prompted to update the profile with current home and work addresses - See the abstract, col. 3; lines 16-22 and col. 7; lines 19-29 of Hayman.
Edge (prior art of record) discloses Methods and techniques are described for supporting location services for a user equipment (UE) using a location server and service based interfaces (SBIs) and SBI service operations in a Fifth Generation wireless network. The location server may be, e.g., a Location Management Function (LMF); the LMF may determine a location for the UE based on the location information and more specifically to techniques for supporting location services for user equipment (UE) - See the abstract and par. 0002 of Edge.
See the abstract and par. 0019 of Gantert.
Marino (prior art) discloses an artificial-intelligence based systems with multi-users capability; each profile is created the first time the user logs into the system and/or enters the house. This profile may have one or more of the following characteristics: it contains all the habits patterns of the user; it contains personal information of the user; it is continuously updated based on one or multiple learning algorithms; it is transferable from house-to-house in case the user moves; it continuously uploads information from all user accounts (Facebook, and/or yelp, and/or amazon, and/or bank accounts, etc.) and/or user's phone (e.g. GPS data) - See par. 0001 and 0009 of Marino.
Chiu (prior art) discloses a method and a system for implementing transaction and/or promotional offers are provided. In an embodiment, the method includes testing multiple communication methods and choosing the optimal communication mode to See the abstract of Chiu.
However, none of Raquepaw, Hayman, Edge, Gantert, Marino and Chiu teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims, 1, 17 and 20.  For example, none of the cited prior art teaches or suggest the steps of updating substantially in real-time the user profile stored in the memory with sensor data, simultaneously with a submission of the transaction at the user computing device, and the updating comprises determining that the user profile stored in the memory is up-to-date, wherein the determining that the user profile stored in the memory is up-to-date is based on a timestamp corresponding to a transmission, by the mobile device, of  latest sensor data measured by the sensor system and match the supplemental data in the request with the user profile stored in the memory. 
These limitations, in conjunction with all other limitations, has not been disclosed, suggested or made obvious over the prior art of record either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.  For these reasons, as well as the other limitations and in the light of amendments to the claims of the independent claims, puts these claims in condition for allowance.
 are directly or indirectly dependent upon claims 1 and 17 therefore, they are also allowable over the prior arts of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANCHIT K SARKER whose telephone number is (571)270-7907. The examiner can normally be reached M-F 8:30 AM-5:30 PM.
 Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARID HOMAYOUNMEHR can be reached on 571-272-3739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/SANCHIT K SARKER/Examiner, Art Unit 2495